Title: From Thomas Jefferson to Henry Dearborn, 15 December 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne.
                     Dec. 15. 08.
                  
                  I have prepared the two principal answers to the Indians, & pray you to read them attentively & to suggest any alterations you would advise. in that to the Poughtewatamy, it is difficult to go exactly as far in restraining him as we can without committing ourselves absolutely to oppose force, which we must not do. I do not think I yet understand sufficiently the evidence against the claim of the Little Turtle, to prepare the answer to him. affectte. salutns.
                  
                     
                        [Note in Dearborn’s hand:] may it not be well to add frequent wars and intemperence, to the other causes you assign for the decrease of the Indian population, in your answer to Hendrick. I can concieve of no alteration in your answer to Mar Pock, unless it should be thought advisable to make use of stronger expressions, which is at least doubtfull.—
                  
               